Elliott, J.:
Ivan D. Hunt appeals the trial court’s denial of sentence conversion. The sole issue on appeal is whether the State’s objection to the Department of Corrections (DOC) sentencing guidelines report was timely filed.
We affirm.
K.S.A. 1994 Supp. 21-4724(d)(l) provides:
‘Within 30 days of the issuance of [the guidelines] report, the person who committed the crime and the prosecution officer shall have the right to request a hearing by filing a motion with the sentencing court, regarding conversion to a sentence under the Kansas sentencing guidelines act to be held in the jurisdiction where the original criminal case was filed. ... If a request for hearing is not filed within 30 days of the issuance of the report, the department shall convert the person’s sentence to one provided for under the sentencing guidelines.”
In the present case, the DOC report was issued on May 20,1994, and the State filed its objections to the DOC’s proposed conversion *675of Hunt’s sentence on June 22, 1994, 33 days after the report was issued.
The State was permitted to offer evidence to support an amendment to Hunt’s criminal history, following which the trial court ruled Hunt was not eligible for conversion.
K.S.A. 60-206(e) provides:
“Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon such party and the notice or paper is served upon such party by mail, three days shall be added to the prescribed period.”
The DOC reports must be submitted to defendants and the State; it appears that these reports are mailed in eveiy instance. We hold that the 3-day mailing rule applies to the statutory duty to timely object to the DOC guidelines report. As a result, the State’s objection was timely filed.
Affirmed.